Citation Nr: 9933824	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the service-connected asbestosis.  

2.  Entitlement to service connection for a cardiac 
condition, claimed as secondary to the service-connected 
asbestosis.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of October 1995 and February 1998 rating decisions 
of the RO.  



FINDINGS OF FACT

1.  At no time since March 23, 1995, has the veteran's 
service-connected asbestosis been shown to have been 
demonstrated by moderate symptoms with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  

2.  At no time since October 7, 1996, has the veteran's 
service-connected asbestosis been shown to have been 
demonstrated by a predicted forced vital capacity (FVC) of 65 
to 74 percent or a predicted Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 56 to 65 percent.  

3.  The veteran's claim of service connection for a cardiac 
condition as secondary to the service-connected asbestosis is 
plausible and capable of substantiation.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected asbestosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.7, 4.97 including Diagnostic 
Code 6801 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.97 including 
Diagnostic Code 6833 (1999).  

2.  A well-grounded claim of service connection for a cardiac 
condition, as secondary to the service-connected asbestosis, 
has been presented.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Propriety of the initial evaluation for the service-
connected asbestosis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  



A.  Background

On March 23, 1995, the RO was in receipt of a formal claim of 
service connection for asbestosis.  

In October 1995, the RO granted service connection for 
asbestosis and assigned a 10 percent evaluation, effective on 
March 23, 1995.  The veteran appealed this initial rating on 
the basis that it did not reflect the extent of his 
disability.  

Report of VA pulmonary consult dated in October 1995 found 
the veteran to present with complaints of "new" shortness 
of breath on exertion, such as climbing four flights of 
stairs and running, over the past four to five years.  
Pulmonary function tests performed in June 1995 were stated 
to show a FVC of 96 percent.  The final diagnosis was stated 
to be that of asbestos-related pleural disease.  A chest CT 
was scheduled for later that month.  

Subsequently, the veteran was afforded a VA examination for 
his lung condition in January 1996.  At that time, he 
reported experiencing progressive shortness of breath on 
exertion over the past two years.  The examination revealed 
breath sounds to be grossly normal on auscultation.  The 
pulmonary function tests performed in conjunction with the 
examination indicated a FVC of 79-percent predicted.  A 
review of a CT Scan performed in October 1995 showed 
bilateral pleural plaques with calcification consistent with 
prior asbestos exposure.  No evidence of adenopathy, 
pulmonary fibrosis or pulmonary mass was demonstrated.  The 
final diagnosis was that of asbestosis with bilateral pleural 
plaques.  

The veteran was afforded another VA examination in July 1997.  
At that time, the veteran claimed to have developed dyspnea 
on exertion over the past few years.  He noted that he was 
only able to walk approximately 200 feet before having to 
stop due to shortness of breath.  Pulmonary function tests 
performed in conjunction with the examination were described 
as normal with a FVC reported as 84-percent predicted.  It 
was further noted that his dyspnea on exertion probably had 
cardiac origins and no connection with his pulmonary 
condition.  Lungs were clear, with no wheezing or rales and 
normal breath sounds, bilaterally.  The final diagnosis was 
that of service-connected asbestos exposure.  


B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected asbestosis is currently rated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (1999).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6801 (1996); however, those provisions were changed, 
effective on October 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that when the Secretary adopts revised regulations 
which expressly state an effective date and contain no 
provision for retroactive applicability, it is evident that 
the Secretary intended to apply those regulations only as of 
the effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply October 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, for any date prior to October 7, 1996, 
the Board cannot apply the revised criteria for evaluating 
asbestosis to a claim.  

The general rating formula for interstitial lung disease 
under the new rating criteria are as follows:  A 100 percent 
evaluation requires FVC less than 50-percent predicted, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation requires FVC of 50- to 64-
percent predicted, or; DLCO (SB) of 40- to 55- percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 30 percent evaluation requires FVC of 65- to 
74-percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted.  A 10 percent evaluation requires a FVC of 75- to 
80-percent predicted, or; DLCO (SB) of 66- to 80-percent 
predicted.  38 C.F.R. § 4.97 including Diagnostic Code 6833 
(1999).  

Under the old criteria, the veteran's service-connected 
asbestosis was rated using the criteria for silicosis.  A 100 
percent evaluation requires pronounced symptomatology with 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  A 60 percent evaluation is 
warranted where there is severe symptomatology with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 30 
percent evaluation requires moderate symptomatology with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 10 
percent evaluation requires that the individual be definitely 
symptomatic with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  38 C.F.R. 4.97 including Diagnostic Code 6801 (1996).  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since March 23, 
1995, been evidenced by a level of impairment greater than 
minimal symptomatology with pulmonary fibrosis and moderate 
dyspnea on extended exertion such as to warrant an initial 
evaluation in excess of 10 percent for symptomatology related 
to his service-connected asbestosis under Diagnostic Code 
6801 (1996).  Significantly, the medical evidence of record 
has not demonstrated moderate symptomatology with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  As 
noted hereinabove, VA examination of January 1996 found no 
evidence of pulmonary fibrosis.  Furthermore, the VA examiner 
in July 1997 attributed the veteran's dyspnea to cardiac 
origins as opposed to his pulmonary condition.  Consequently, 
an evaluation in excess of 10 percent is not warranted in 
this case under Diagnostic Code 6801 (1996).  

In addition, the Board finds that the veteran's clinical 
picture has at no time since October 7, 1996, been 
demonstrated by manifestations more nearly approximating a 
level less than a FVC of 75- to 80-percent predicted or a 
DLCO (SB) of 56- to 60-percent predicted sufficient to 
warrant an initial evaluation in excess of 10 percent under 
the new rating criteria applicable under Diagnostic Code 6833 
(1999).  As noted, the most recent pulmonary function tests 
performed in conjunction with the July 1997 VA examination 
did not even meet the requirements necessary for assignment 
of a compensable evaluation.  Hence, a rating in excess of 10 
percent is not warranted in this case under Diagnostic Code 
6833 (1999) at no time since October 7, 1996.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, however, at no time since 
March 23, 1995, has the veteran demonstrated a level of 
impairment consistent with an evaluation in excess of 10 
percent for his service-connected asbestosis.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected asbestosis.  

In reaching this decision, the Board has considered the 
doctrine of extending the benefit of the doubt to the 
veteran, but does not find the evidence is approximately 
balanced such as to warrant its application.  38 U.S.C.A. § 
5107(b) (West 1991).  


II.  Service connection for a cardiac condition as secondary 
to the service-connected asbestosis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran was afforded a VA examination for diseases of the 
heart in August 1997.  At that time, he was diagnosed as 
having angina pectoris.  The examining physician further 
explained that it was difficult to determine whether the 
veteran's asbestos disease was contributing to his cardiac 
disease.  He went on to state that any affect that the 
pulmonary disease had on his oxygenation would affect the 
oxygenation of his heart, as well, and that with any fibrosis 
of the lungs, the results from the asbestos disease could 
also present an obstruction to the blood flow coming from his 
heart and result in strain on the right side of his heart.  
As of yet, this had not resulted in any symptoms of right or 
left heart failure.  It was further noted that subsequent 
follow-up by the Pulmonary and Cardiac clinics would further 
elucidate this relationship.  

Notations within the August 1997 VA examination report 
indicated that the veteran was scheduled to attend a 
cardiology appointment and undergo an echocardiogram on 
September 1997; however, VA outpatient treatment reports 
obtained for this period are incomplete.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a cardiac condition 
as secondary to the service-connected asbestosis is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of his cardiac 
condition.  In addition, complete copies of all pertinent 
treatment records also should be obtained for review.  



ORDER

An evaluation in excess of 10 percent for the service-
connected asbestosis is denied.  

As a well-grounded claim of service connection for a cardiac 
condition as secondary to the service-connected asbestosis 
has been submitted, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of his cardiac 
condition.  

In addition, complete copies of all pertinent treatment 
records should be obtained for review.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cardiac condition since service.  
After securing the necessary release, the 
RO should attempt to obtain complete 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and likely 
etiology of his claimed cardiac 
condition.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with his evaluation of the cardiac 
condition.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran is suffering 
from a cardiac disability which was 
either caused or aggravated by his 
service-connected asbestosis.  The 
opinion should be stated in terms of 
probability rather than possibility.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinion is based.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







